9 F.3d 1544
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Curtis MILLER, Plaintiff-Appellant,v.Joseph HAMILTON, Director of Prisons;  W. V. Ritchie,Western Geographic Commander;  Boyd Bennett, Piedmont AreaAdministrator; Captain Larry Tingen, Superintendent;Lieutenant David Shoffner, Assistant Superintendent;Officer Kerley, Corrections Officer; Captain Lee,Superintendent;  Aaron Johnson, Secretary of Department ofCorrections, Defendants-Appellees.
No. 93-6619.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 28, 1993.Decided:  November 15, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.
Michael Curtis Miller, Appellant Pro Se.
James Peeler Smith, Assistant Attorney General, Raleigh, North Carolina, for Appellees.
M.D.N.C.
AFFIRMED.
Before WIDENER, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant seeks to appeal the district court's order denying relief pursuant to Fed.  R. Civ. P. 60(b).  Finding no abuse of discretion, we conclude that this appeal is without merit.   Werner v. Carbo, 731 F.2d 204, 206 (4th Cir. 1984).  Accordingly, the district court's order is affirmed.


2
We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED